Cooley, J.
Two objections are made to the conviction in this case:
First. That the affidavit by which the information was verified was insufficient;
Second. That evidence was permitted to be given to show what the prosecutor said immediately after the time he claimed to have been robbed.
The objection to the verification of the information was not made until after the jury was sworn, and came too late.
The objection to the evidence was not well taken. The prosecutor swore to being knocked down and robbed, and other witnesses who came up immediately, were allowed to testify that he then told them he had been robbed. It all occurred, according to the testimony, within three minutes of the time when the offense was committed. Sucb an immediate complaint made of a crime of violence must be regarded as a part of the res gestee.
The judgment should be affirmed.
Campbell, J., and Graves, Ch. J., concurred.
Christiancy, J., did not sit in this case.